DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 08 October 2021. The references have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9-10 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. US Pat. 11,175,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are the broadening of the current claim sets.
	Claim 1 of the current application recites: A system comprising: a radar transceiver comprising: a transmitter, a downconverter, a first signal path having a first frequency bandwidth coupled to an output of the downconverter, and

a second signal path different from the first signal path, the second signal path comprising: an analog filter having an input coupled to the output of the downconverter, and an analog power detector coupled to an output of the analog filter; and at least one processor, the at least one processor configured to: activate the transmitter of the radar transceiver for transmitting a radar signal during a first time period, deactivate the transmitter during a second time period different from the first time period, and determine an interference metric based on an output of the analog power detector provided during the second time period.
	Claim 22 of the ‘376 recites: A system comprising: a radar transceiver comprising: a transmitter, a receiver configured to receive a reflection of a radar signal from a radar antenna to form a reflected radar signal, a down converter configured to downconvert the reflected radar signal to obtain a downconverted analog signal, a first signal path having a first frequency bandwidth coupled to an output of the down converter, the first signal path comprising an analog-to-digital configured to convert the downconverted analog signal to form a digitized signal, and a second signal path different from the first signal path, the second signal path comprising: an analog filter having an input coupled to the output of the down converter, the analog filter configured to filter the downconverted analog signal to form a filtered signal, and an analog power detector coupled to an output of the analog filter, the analog power detector configured to measure a power level of the filtered signal, and a controller coupled to the radar transceiver, the controller configured to (controller and processer are well known interchangeable terms and elements): activate the transmitter of the radar transceiver for transmitting the radar signal during a first time period, digitally process the digitized signal using the first signal path during the first time period, deactivate the transmitter during a second time period different from the first time period, determining an interference metric based on an output of the analog power detector provided during the second time period, estimating a frequency trajectory of an interference signal based on the measured power level of the filtered signal, and determining when the interference signal will fall within a frequency band used for transmitting the radar signal based on the estimated frequency trajectory.
	The bolded limitations are the same as those that are claimed in the current application, the only difference being the term controller and processor which is known to be interchangeable and would have been obvious to one of ordinary skill that they are one in the same.
	Referring to Claims 9-10, this claim is the method variant of Claim 1 above and is subject to the same double patenting rejection based on the analysis of claim 22 of ‘376 above.
	Referring to Claims 14 and 15, this claim is similar to Claim 1 and is just rearranged in wording without the details of the transceiver and is subject to the same double patenting rejection based on the analysis of Claim 22 of ‘376 above.

Allowable Subject Matter
Claims 2-8, 11-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646